Case 4:20-cv-00144-ALM-KPJ Document 39 Filed 08/31/21 Page 1 of 2 PageID #: 257



                        UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF TEXAS




                           Joint Motion to Dismiss without Prejudice


 1. The parties in this case hereby agree to move the court to dismiss the Plaintiff s claims with¬

    out prejudice and the defendant s counterclaim without prejudice.




    Signed with permission


    /s/ David Reiner


    David Reiner
Case 4:20-cv-00144-ALM-KPJ Document 39 Filed 08/31/21 Page 2 of 2 PageID #: 258



                            UNITED STATES DISTRICT COURT FOR THE

                                   EASTERN DISTRICT OF TEXAS

  CRAIG CUNNINGHAM,                                      §
  Plaintiff,                                             §
                                                         §
  V.                                                     § 4:20-cv-0144
                                                         §
  Britereal Management, Inc., Anna Yeh, Jerry Lee, and   §
  John/JaneDoes 1-5                                      §
                                                         §
                                                         §
  Defendant




                                      CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
 was exchanged with all parties and/or all counsel of record via email and by first class mail, on
 this8/31/2021


                                                    /s/ Craig Cunningham
                                                    3000 Custer Road, ste 270-206 Plano, Tx 75075


                                                         615-348-1977
